Case 2:19-cr-00342-CB Document 1-5 Filed 11/12/19 Page ‘Ue
7-342.
CRIMINAL CASE INFORMATION SHEET
Pittsburgh x , Erie : Johnstown

Related to No. -15-cr-198 closed/15-cv-1315 Judge Cathy Bissoon
(All criminal prosecutions arising out of the same criminal transaction.or series of transactions are
deemed related).

 

 

CATEGORY: 1. Narcotics and Other Controlled Substances
la. _ Narcotics and Other Controlled Substances
(3 ot more Defendants) -
"2. _X_ Fraud and Property Offenses
2a. Fraud and Property Offenses

(3 or more Defendants)

 

3. Crimes of Violence
4, Sex Offenses
5. Firearms and Explosives
6. Immigration
7. All Others
' Defendant’s name: ae MAKSIM V. YAKUBETS, a/k/a Aqua, alk/a:
; Aquamo, a/k/a Carlos, a/k/a Shluhnet, a/k/a
388888
Is indictment waived: Yes xX No
Pretrial Diversion: = —. Yes xX No
Juvenile proceeding: | oO __ Yes X No
Defendant is: a X Male Female
Superseding indictment or information Yes xX No

Previous case number:

 

If superseding, previous case was/will be:

' Dismissed on defendant’s motion
Dismissed on governments’ motion
After appellate action
Other (explain)

County in which first offense cited
occurred:
Previous proceedings before
Magistrate Judge: .

Case No.:

 

 

 

PLEASE INCORPORATE MAGISTRATE CASE WITH CRIMINAL CASE
Case 2:19-cr-00342-CB Document1-5 Filed 11/12/19 Page 2 of 2

Date arrested or date continuous U.S.
custody began:

 

Defendant: | is in custody . X is not in custody

Name of Institution:

 

Custody is on: : this charge another charge .

another conviction

 

 

___ State ___ Federal
Detainer filed: ___yes ___no
Date detainer filed:
Total defendants: 2
Total counts: _10_
Data below applies to defendant No.: 1
Defendant’s name: MAKSIM V. YAKUBETS
COUNT U.S. CODE OFFENSE FELONY
1 18 U.S.C. § 371 Conspiracy x
2 18 U.S.C. § 1349 Fraud Conspiracy

3-5 18 U.S.C. §§ 1344 and 2 Bank Fraud

6-7 18U.S.C. § 1343 Wire Fraud

~ Mm Mm

8-10 18U.S.C. § 1030(a)(5)(A), —_ Intentional Damage to a Computer
1030(c)(4)(B)(i) and 2

FORFEITURE ALLEGATION

I certify that to the best of my knowledge the above entries are true and correct.

DATE: NOV12 2019 | Shard A Dewo

SHARDUL S. DESAI
Assistant U.S. Attorney
DC ID No. 990299
